Exhibit 99.2 Brookfield Infrastructure Partners Announces Second Quarter 2009 Results HAMILTON, BERMUDA(Marketwire - August 05, 2009) - Brookfield Infrastructure Partners L.P. (the "Partnership") (NYSE: BIP) today announced its results for the quarter ended June 30, 2009, as well as those of its subsidiary, Brookfield Infrastructure L.P. (together with its subsidiaries "Brookfield Infrastructure")(1). Adjusted net operating income ("ANOI")(2) for Brookfield Infrastructure totalled $76.0 million ($2.01 per unit) for the quarter ended June 30, 2009 compared to ANOI of $16.4 million ($0.42 per unit) in the second quarter of 2008. Excluding a $68.2 million ($1.80 per unit) gain on the sale of its Brazilian transmission investment, TBE, ANOI for Brookfield Infrastructure totalled $7.8 million ($0.21 per unit) for the second quarter of 2009. In the quarter, Brookfield Infrastructure's timber operations continued to be negatively impacted by softness in the lumber market. As a result of a depressed price environment and a reduction in harvest levels to preserve inventory value, ANOI from its timber business decreased $6.8 million in the second quarter of 2009, compared with the same period in 2008. However, Brookfield Infrastructure's transmission business posted another strong performance.
